Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 30, 2016

The Court of Appeals hereby passes the following order:

A17A0501. PARTS “R” US v. GERARDO GONZALEZ.

      Parts “R” Us filed this direct appeal seeking review of a judgment in favor of
Gerardo Gonzalez for $3,500 plus $56 in court costs. Under OCGA § 5-6-35 (a) (6),
appeals in all actions for damages in which the judgment is $10,000 or less must
comply with the discretionary appeal procedures. Because this suit is an action for
damages and the judgment entered was less than $10,000, a discretionary application
was required. See Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998);
see also Emerson v. Brookmere Homeowners Ass’n, 311 Ga. App. 371, 371 n.1 (715
SE2d 775) (2011). Parts “R” Us’s failure to file an application for discretionary
appeal deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/30/2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.